                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                            Criminal No. 18-245(4) (DWF/HB)

                       Plaintiff,

v.                                                     ORDER ADOPTING REPORT
                                                        AND RECOMMENDATION
James Flaherty Hill,

                       Defendant.


      This matter is before the Court upon Defendant James Flaherty’s (“Defendant”)

objections (Doc. No. 196) to Magistrate Judge Hildy Bowbeer’s May 22, 2019 Report

and Recommendation (Doc. No. 189) insofar as it recommends that Defendant’s Motion

to Suppress Evidence Obtained as a Result of Search and Seizure be denied.

      The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. ' 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Defendant’s objections. In the Report and Recommendation, the

Magistrate Judge found that: (1) the warrant to search Defendant’s residence was valid

because it was properly supported by probable cause; and (2) the search of the white
truck parked in Defendant’s driveway was permissible because it was within the

residence’s curtilage.1

       The Magistrate Judge explained that the affidavit for the search warrant contained

enough information to establish a nexus among the criminal behavior under investigation,

the evidence to be seized, and the places to be searched. She also affirmed the credibility

and reliability of the cooperating witness, specifically citing the steps law enforcement

took to corroborate the witness’ statements. Finding the search warrant valid, Magistrate

Judge Bowbeer relied on United States v. Coleman, 909 F.3d 925 (8th Cir. 2018) to

conclude that the search of the white truck was permissible because even though it wasn’t

specifically identified in the warrant as a location to be searched, it was parked within the

residence’s curtilage.

       Defendant argues that the Magistrate Judge erred when she found that the warrant

authorizing the search of his residence was supported by probable cause, and that she

improperly relied on Coleman to find that the search of the white truck was permissible.

In Coleman, the police gained independent probable cause to search a vehicle after a drug

dog alerted. Id. at 927. Defendant argues that because the police in Coleman already had

probable cause to search the vehicle, the court’s ruling that it was also permissible to




1
       Magistrate Judge Bowbeer also recommended that the Court deny Defendant’s
motion on the grounds that he failed to identify the items seized pursuant to the
challenged search that he moves to suppress. She explained that pursuant to Local Rule
12.1(c)(1)(B), a motion to suppress evidence “must identify that evidence and the nature
of the challenge.” L.R. 12.1(c)(1)(B). The Court agrees.
                                              2
search any vehicle parked on the premises’ curtilage is nonbinding dicta that the Court

should not follow.

       After a careful review of Defendant’s objections and de novo review of the record,

the Court finds no reason to depart from the Magistrate Judge’s finding that the search

warrant was properly supported by probable cause. Further, whether or not the

Magistrate Judge’s reliance on Coleman was proper, the Court finds that there was

sufficient probable cause to search Defendant’s white truck even without a warrant. See

United States v. Vore, 743 F.3d 1175, 1179 (8th Cir. 2014) (“[T]he ‘automobile

exception’ permits the warrantless search of a vehicle if the police had probable cause to

believe the vehicle contained contraband or other evidence of a crime before the search

began.”) (internal quotation marks and citation omitted)).

       Here, law enforcement understood that the white truck belonged to Defendant.

(Doc. No. 164 at 154). On the day of the search, Defendant exhibited behavior which

raised concern that he may remove or destroy evidence.2 (Id. at 150.) Law enforcement

observed Defendant re-park the white truck in his driveway so that the front of the truck

faced the street. (Id. at 155.) Around the same time, law enforcement observed a

different vehicle arrive at Defendant’s home and depart with suspicious looking packages



2
       Early afternoon, the police pulled over a vehicle a few minutes after it left
Defendant’s residence. (Doc. No. 164 at 145-46.) Defendant drove past the traffic stop
several times and engaged with law enforcement on two occasions, asking each time that
the vehicle be released to him. (Id. at 147.) The officers refused to release the vehicle,
which a canine unit subsequently alerted to the presence of illegal narcotics. (Id. at 148.)
Law enforcement also found it highly unusual that Defendant followed the vehicle to the
impound lot while it was being towed. (Id. at 148-149.)
                                             3
which they subsequently learned contained one pound of methamphetamine, one pound

of cocaine, seven pounds of marijuana, and five firearms. (Id. at 159.) While officers

may not have specifically seen something get placed in Defendant’s white truck, the

Court finds that based on the totality of the circumstances, there was probable cause to

search it because there was “a fair probability that contraband or evidence of a crime”

would be found inside of it. United States v. Cortez-Palmino, 438 F.3d 910, 913 (8th Cir.

2006) (internal quotation marks and citation omitted). “A warrantless search of an

automobile is not unreasonable if law enforcement officers have probable cause to

believe that the vehicle contains evidence of criminal activity.” United States v. Daniels,

809 F.3d 447, 448 (8th Cir. 2016).

       Based upon the de novo review of the record and all of the arguments and

submissions of the parties and the Court being otherwise duly advised in the premises,

the Court hereby enters the following:

                                          ORDER

       1.     Defendant James Flaherty Hill’s objections (Doc. No. [196]) to Magistrate

Judge Hildy Bowbeer’s May 22, 2019 Report and Recommendation are OVERRULED.

       2.     Magistrate Judge Hildy Bowbeer’s May 22, 2019 Report and

Recommendation (Doc. No. [189]) is ADOPTED.

       3.     Defendant James Flaherty Hill’s Motion to Suppress Evidence Obtained as

a Result of Search and Seizure (Doc. No. [137]) is DENIED.

Dated: June 27, 2019                 s/Donovan W. Frank
                                     DONOVAN W. FRANK
                                     United States District Judge

                                              4
